Opinion issued April 11, 2013.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00420-CV
                            ———————————
    IN RE MTJ ENTERPRISES, INC. D/B/A TOM TYNAN HOMES, Relator



             Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

       Relator, MTJ Enterprises, Inc. d/b/a Tom Tynan Homes, filed a petition for

writ of mandamus asking this Court to compel the trial court to allow relator to

designate an expert after the docket control order’s deadline.1


1
       The underlying case is Perry Roberts and Cindy Walker Roberts v. MTJ
       Enterprises, Inc. d/b/a Tom Tynan Homes, Ultimate Maintenance &
       Waterproofing, Inc., John A. Munk, Michael J. Munk, and Timothy H. Ping d/b/a/
      We deny the petition for writ of mandamus.



                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




      Superior Stone and Stucco, No. 57038 in the 412th District Court of Brazoria
      County, Texas, the Honorable Ed Denman, presiding.
                                        2